*178The opinion of the court was delivered by
Dixon, J.
This certiorari is prosecuted in aid of an action of ejectment, and its object is to set aside a tax sale made by John Thomas, collector of the township of Pensauken, Camden county, to Mary F. Hollinshed, on September 11th, 1894, and the tax deed based thereon, dated November 2d, 1896, recorded in Book No. 217 of Deeds for Camden county, page 473, &c.
The sale was illegal because neither the warrant to sell nor the return thereto was recorded by the township clerk in “the record of tax sales,” as required by paragraphs 332 and 336 of the Tax act. Gen. Stat., p. 3275. Landis v. Vineland, 32 Vroom 424.
The defendants contend that this defect is cured by the act of March 25th, 1881. Gen. Stat., p. 3406. But we think that “ the township book of minutes” therein mentioned is not “the record of tax sales” referred to in the sections above cited.
The sale and deed must therefore be set aside, with costs to the prosecutors against the township only.